Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on July 26, 2022.
Claims 1-24 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on July 26, 2022 and September 16, 2022 are in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS have been considered by the examiner.  

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claims 1-3, 5-6, 8-11, 13-14, 16-19, 21-22, and 24 were rejected under 35 U.S.C. 103 as being unpatentable over Rastogi et al. US Patent Publication No. 2019/0123970 in view of Page et al. US Patent Publication No. 2016/0315821, Joshi et al. US Patent Publication No. 2019/0190803 and Harada US Patent Publication No. 2012/0317072.  
The amendments to claims 1, 9, and 17 have overcome the prior rejection.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.
  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 9-10, 13, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan et al. US Patent Publication No. 2016/0087859 (“Kuan”) in view of Harada US Patent Publication No. 2012/0317072 (“Harada”).

Regarding claim 1, Kuan teaches a method comprising: 
collecting, at a monitoring service instance, network traffic comprising multiple data packets communicated between multiple services distributed across a distributed cloud environment (para. [0028] flow analysis and application performance monitoring of data flow… cloud computing networks. para. [0037] virtual application comprises one or more VMs that work together and are associated with an application server to provide a service.  para. [0061] iDVM structure 300, network monitoring cloud services.  para. [0029] using a series of taps that are set up to duplicate packets and forward those duplicate packets), at least two of the multiple services corresponding to a single cloud application, wherein the multiple data packets from respective services of the multiple services to different respective services of the multiple services are captured by multiple collectors and forwarded to the monitoring service instance (para. [0029] forward those duplicate packets, via network packet broker, to monitoring tools. para. [0058] packet flow being monitored that goes from one VM to another VM as part of a service performed by a virtual application may be passed through one tap.  para. [0059] all the taps are set up to duplicate packets and forward those duplicate packets, via vNPB 225, to the monitoring tools); 
determining a network flow of some or all of the network traffic (para. [0029] monitoring tools are able to aggregate the packets for individual packet flows and analyze the packet flows.  para. [0043] associate the packets with the correct flows, packets for the same flow are analyzed); and
generating a topology map based at least in part upon the network flow of the network traffic between the first and the second services (para. [0036] create a map that maps traffic that traverses the virtual infrastructure. para. [0071] maps the network traffic flow to one or more physical entities.  para. [0075] maps network traffic flows to one or more virtual entities… to one or more physical entities.  intra data center (e.g. VM-toVM) flow using mapping information).
Kuan discloses determining a network flow of the network traffic but does not teach at least by: 
reconstructing a request and a response to the request based at least in part upon the multiple data packets,
identifying, after the request and the response have been reconstructed, a first service of the multiple services for the request and a second service of the multiple services for the response for the network flow at least by processing time series data generated from at least the request and the response.
Harada teaches:
	collecting, at a monitoring service instance, network traffic comprising multiple data packets communicated between multiple services (para. [0092] web server 31, application server 32, and the DB server 33 provide services.  para. [0119] web server 31, application server 32, and the DB server 33 cooperate to provide a response. para. [0099] monitoring unit 120. para. [0120] acquires the packets 51, 52, and 53);
	reconstructing a request and a response to the request based at least in part upon the multiple data packets (para. [0082] time of occurrence, process types, directions… stored as protocol-log record items.  para. [0122] header, IP header, para. [0149] IP addresses, port numbers .  para. [0128] sorts packets into sessions to which the packets belong.  para. [0133] packets having identical identifiers belong to an identical session. [0141] message reconstruction unit 12 reconstructs messages from the data portions of the packets, arranges the extracted data portions in certain order. para. [0147] unit 132 brings a request message into correspondence with a response message.  para. [0154] HTTP request message reconstructed, HTTP response reconstructed), 
identifying, after the request and the response have been reconstructed, a first service for the request and a second service for the response for the network flow at least by processing time series data generated from at least the request and the response (fig. 15, para. [0154] result of analysis. “00.00.00:100,” message 81a is the HTTP request message reconstructed, “00.00.00:290,” message 81b is the HTTP response message reconstructed.  fig. 20-21, para. [0185] protocol log.  fig. 21; para. [0188] analyzes message set 201… produces a processing sequence.  para. [0189] web server 31 requests the application server 32 to execute an Mbalance method, application server 32 requests the DB server.  response messages transmitted); and 
generating a topology map based at least in part upon the network flow of the network traffic between the first and the second services (fig. 21, 22.  para. [0188] analyzes the contents of the respective messages in the message set 201 in chronological. para. [0189] processing sequence 202 is generated in accordance with the above messages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuan with Harada’s disclosure of reconstructing a request and a response based upon the data packets and identifying the services based on processing time series data.  One of ordinary skill in the art would have been motivated to do so because Kuan describes utilizing monitoring tools to analyze packet flows including performance of traffic flows and mapping flows to particular entities.  Harada would have improved the monitoring in Kuan by enabling tracking and analysis of particular transactions (request/response) by reconstructing messages and providing filtering of information to present a map, which may be useful for monitoring the network.  

Regarding claim 9, Kuan teaches a system, comprising:
a processor; and a memory for holding a set of instructions, which when executed by the processor causes a set of acts comprising (para. [0119] data processing system to provide… monitoring.  processing unit.  para. [0120] memory 1703 has instructions and data… cause the processing unit 1701): 
collecting, at a monitoring service instance, network traffic comprising multiple data packets communicated between multiple services distributed across a distributed cloud environment, at least two of the multiple services corresponding to a single cloud application (para. [0028] flow analysis and application performance monitoring of data flow… cloud computing networks. para. [0037] virtual application comprises one or more VMs that work together and are associated with an application server to provide a service.  para. [0061] iDVM structure 300, network monitoring cloud services.  para. [0029] using a series of taps that are set up to duplicate packets and forward those duplicate packets), wherein the multiple data packets from respective services of the multiple services to different respective services of the multiple services are captured by multiple collectors and forwarded to the monitoring service instance (para. [0029] forward those duplicate packets, via network packet broker, to monitoring tools. para. [0058] packet flow being monitored that goes from one VM to another VM as part of a service performed by a virtual application may be passed through one tap.  para. [0059] all the taps are set up to duplicate packets and forward those duplicate packets, via vNPB 225, to the monitoring tools); 
determining a network flow of some or all of the network traffic (para. [0029] monitoring tools are able to aggregate the packets for individual packet flows and analyze the packet flows.  para. [0043] associate the packets with the correct flows, packets for the same flow are analyzed); and
generating a topology map based at least in part upon the network flow of the network traffic between the first and the second services (para. [0036] create a map that maps traffic that traverses the virtual infrastructure. para. [0071] maps the network traffic flow to one or more physical entities.  para. [0075] maps network traffic flows to one or more virtual entities… to one or more physical entities.  intra data center (e.g. VM-toVM) flow using mapping information).
Kuan discloses determining a network flow of the network traffic but does not teach at least by: 
reconstructing a request and a response to the request based at least in part upon the multiple data packets,
identifying, after the request and the response have been reconstructed, a first service of the multiple services for the request and a second service of the multiple services for the response for the network flow at least by processing time series data generated from at least the request and the response.
Harada teaches:
	collecting, at a monitoring service instance, network traffic comprising multiple data packets communicated between multiple services (para. [0092] web server 31, application server 32, and the DB server 33 provide services.  para. [0119] web server 31, application server 32, and the DB server 33 cooperate to provide a response. para. [0099] monitoring unit 120. para. [0120] acquires the packets 51, 52, and 53);
	reconstructing a request and a response to the request based at least in part upon the multiple data packets (para. [0082] time of occurrence, process types, directions… stored as protocol-log record items.  para. [0122] header, IP header, para. [0149] IP addresses, port numbers .  para. [0128] sorts packets into sessions to which the packets belong.  para. [0133] packets having identical identifiers belong to an identical session. [0141] message reconstruction unit 12 reconstructs messages from the data portions of the packets, arranges the extracted data portions in certain order. para. [0147] unit 132 brings a request message into correspondence with a response message.  para. [0154] HTTP request message reconstructed, HTTP response reconstructed), 
identifying, after the request and the response have been reconstructed, a first service for the request and a second service for the response for the network flow at least by processing time series data generated from at least the request and the response (fig. 15, para. [0154] result of analysis. “00.00.00:100,” message 81a is the HTTP request message reconstructed, “00.00.00:290,” message 81b is the HTTP response message reconstructed.  fig. 20-21, para. [0185] protocol log.  fig. 21; para. [0188] analyzes message set 201… produces a processing sequence.  para. [0189] web server 31 requests the application server 32 to execute an Mbalance method, application server 32 requests the DB server.  response messages transmitted); and 
generating a topology map based at least in part upon the network flow of the network traffic between the first and the second services (fig. 21, 22.  para. [0188] analyzes the contents of the respective messages in the message set 201 in chronological. para. [0189] processing sequence 202 is generated in accordance with the above messages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuan with Harada’s disclosure of reconstructing a request and a response based upon the data packets and identifying the services based on processing time series data.  One of ordinary skill in the art would have been motivated to do so because Kuan describes utilizing monitoring tools to analyze packet flows including performance of traffic flows and mapping flows to particular entities.  Harada would have improved the monitoring in Kuan by enabling tracking and analysis of particular transactions (request/response) by reconstructing messages and providing filtering of information to present a map, which may be useful for monitoring the network.  

Regarding claim 17, Kuan teaches a computer program product embodied on a non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor causes a set of acts comprising (para. [0123] computer-readable medium… include any type of storage device): 
collecting, at a monitoring service instance, network traffic comprising multiple data packets communicated between multiple services distributed across a distributed cloud environment (para. [0028] flow analysis and application performance monitoring of data flow… cloud computing networks. para. [0037] virtual application comprises one or more VMs that work together and are associated with an application server to provide a service.  para. [0061] iDVM structure 300, network monitoring cloud services.  para. [0029] using a series of taps that are set up to duplicate packets and forward those duplicate packets), at least two of the multiple services corresponding to a single cloud application, wherein the multiple data packets from respective services of the multiple services to different respective services of the multiple services are captured by multiple collectors and forwarded to the monitoring service instance (para. [0029] forward those duplicate packets, via network packet broker, to monitoring tools. para. [0058] packet flow being monitored that goes from one VM to another VM as part of a service performed by a virtual application may be passed through one tap.  para. [0059] all the taps are set up to duplicate packets and forward those duplicate packets, via vNPB 225, to the monitoring tools); 
determining a network flow of some or all of the network traffic (para. [0029] monitoring tools are able to aggregate the packets for individual packet flows and analyze the packet flows.  para. [0043] associate the packets with the correct flows, packets for the same flow are analyzed); and
generating a topology map based at least in part upon the network flow of the network traffic between the first and the second services (para. [0036] create a map that maps traffic that traverses the virtual infrastructure. para. [0071] maps the network traffic flow to one or more physical entities.  para. [0075] maps network traffic flows to one or more virtual entities… to one or more physical entities.  intra data center (e.g. VM-toVM) flow using mapping information).
Kuan discloses determining a network flow of some or all of the network traffic but does not teach at least by: 
reconstructing a request and a response to the request based at least in part upon the multiple data packets,
identifying, after the request and the response have been reconstructed, a first service of the multiple services for the request and a second service of the multiple services for the response for the network flow at least by processing time series data generated from at least the request and the response.
Harada teaches:
	collecting, at a monitoring service instance, network traffic comprising multiple data packets communicated between multiple services (para. [0092] web server 31, application server 32, and the DB server 33 provide services.  para. [0119] web server 31, application server 32, and the DB server 33 cooperate to provide a response. para. [0099] monitoring unit 120. para. [0120] acquires the packets 51, 52, and 53);
	reconstructing a request and a response to the request based at least in part upon the multiple data packets (para. [0082] time of occurrence, process types, directions… stored as protocol-log record items.  para. [0122] header, IP header, para. [0149] IP addresses, port numbers .  para. [0128] sorts packets into sessions to which the packets belong.  para. [0133] packets having identical identifiers belong to an identical session. [0141] message reconstruction unit 12 reconstructs messages from the data portions of the packets, arranges the extracted data portions in certain order. para. [0147] unit 132 brings a request message into correspondence with a response message.  para. [0154] HTTP request message reconstructed, HTTP response reconstructed), 
identifying, after the request and the response have been reconstructed, a first service for the request and a second service for the response for the network flow at least by processing time series data generated from at least the request and the response (fig. 15, para. [0154] result of analysis. “00.00.00:100,” message 81a is the HTTP request message reconstructed, “00.00.00:290,” message 81b is the HTTP response message reconstructed.  fig. 20-21, para. [0185] protocol log.  fig. 21; para. [0188] analyzes message set 201… produces a processing sequence.  para. [0189] web server 31 requests the application server 32 to execute an Mbalance method, application server 32 requests the DB server.  response messages transmitted); and 
generating a topology map based at least in part upon the network flow of the network traffic between the first and the second services (fig. 21, 22.  para. [0188] analyzes the contents of the respective messages in the message set 201 in chronological. para. [0189] processing sequence 202 is generated in accordance with the above messages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuan with Harada’s disclosure of reconstructing a request and a response based upon the data packets and identifying the services based on processing time series data.  One of ordinary skill in the art would have been motivated to do so because Kuan describes utilizing monitoring tools to analyze packet flows including performance of traffic flows and mapping flows to particular entities.  Harada would have improved the monitoring in Kuan by enabling tracking and analysis of particular transactions (request/response) by reconstructing messages and providing filtering of information to present a map, which may be useful for monitoring the network.  

Regarding claim 2, Kuan in view of Harada teach the method of claim 1, wherein a collector corresponding to a third service of the multiple services is deployed external to a kernel of a compute instance on which the third service executes (Kuan: para. [0003] virtualization layer can be used to create many individual, isolated VM environments.  para. [0057] network traffic tap (vNTT) 220 is over hypervisor 223 and virtual switch 222.  para. [0058] tap… between a VM and the hypervisor).

Regarding claim 5, Kuan does not teach the method of claim 1, wherein reconstructing a request and a response to the request is further based on metadata extracted from the multiple data packets comprising an IP address and determining the network flow of the network traffic further comprises reconstructing a payload pertaining to the request and a header for the request, or detecting an application layer protocol for the network flow of the multiple data packets with stateful processing.  
Harada teaches reconstructing a request and a response to the request based on metadata extracted from multiple data packets comprising an IP address (para. [0141] reconstructs messages from the data portions of the packets.  para. [0147] unit 132 brings a request message into correspondence with a response message. para. [0154] HTTP request message reconstructed, HTTP response reconstructed.  para. [0137] TCP/UDP session reconstruction unit 131 reads the source port number when a server address is contained as the transmission address in the IP header of a packet, or the destination port number when a server address is contained as the destination address in the IP header of a packet.  para. [0139] packets are sorted based on a pair IP addresses in each packet. para. [0142] fig. 13… example of reconstruction of a message. analysis of a message on the session 71, where the message has an identifier constituted by the source IP address “10.25.210.10,” the destination IP address “10.25.214.105”); and reconstructing a payload pertaining to the request and a header for the request (para. [0154] HTTP request message reconstructed. para. [0141] reconstruct the message by connecting the plurality of data portions. para. [0142] fig. 13… example of reconstruction of a message.  para. [0144] determines a portion… to be a header portion, data portion.  acquires requested URL.  para. [0146] header of the HTTP request).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuan by implementing Harada’s disclosure of reconstructing a request and response based on metadata extracted from multiple data packets and reconstructing a payload and header of the request.  One of ordinary skill in the art would have been motivated to do so because Kuan describes correlating packets of flows and utilizing monitoring tools to analyze packet flows.  Harada would have improved the monitoring in Kuan by enabling correlation of the packets based on the IP address and provided analysis of particular transactions (request/response).  

Regarding claim 10, Kuan in view of Harada teach the system of claim 9, wherein a collector corresponding to a third service of the multiple services is deployed external to a kernel of a compute instance on which the third service executes (Kuan: para. [0003] virtualization layer can be used to create many individual, isolated VM environments.  para. [0057] network traffic tap (vNTT) 220 is over hypervisor 223 and virtual switch 222.  para. [0058] tap… between a VM and the hypervisor).

Regarding claim 13, Kuan does not teach the system of claim 9, wherein reconstructing a request and a response to the request is further based on metadata extracted from the multiple data packets comprising an IP address and determining the network flow of the network traffic further comprises reconstructing a payload pertaining to the request and a header for the request, or detecting an application layer protocol for the network flow of the multiple data packets with stateful processing.  
Harada teaches reconstructing a request and a response to the request based on metadata extracted from multiple data packets comprising an IP address (para. [0141] reconstructs messages from the data portions of the packets.  para. [0147] unit 132 brings a request message into correspondence with a response message. para. [0154] HTTP request message reconstructed, HTTP response reconstructed.  para. [0137] TCP/UDP session reconstruction unit 131 reads the source port number when a server address is contained as the transmission address in the IP header of a packet, or the destination port number when a server address is contained as the destination address in the IP header of a packet.  para. [0139] packets are sorted based on a pair IP addresses in each packet. para. [0141] reconstructs messages from the data portions of the packets.  para. [0142] fig. 13… example of reconstruction of a message. analysis of a message on the session 71, where the message has an identifier constituted by the source IP address “10.25.210.10,” the destination IP address “10.25.214.105”); and reconstructing a payload pertaining to the request and a header for the request (para. [0154] HTTP request message reconstructed. para. [0141] reconstruct the message by connecting the plurality of data portions. para. [0142] fig. 13… example of reconstruction of a message.  para. [0144] determines a portion… to be a header portion, data portion.  acquires requested URL.  para. [0146] header of the HTTP request).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuan by implementing Harada’s disclosure of reconstructing a request and response based on metadata extracted from multiple data packets and reconstructing a payload and header of the request.  One of ordinary skill in the art would have been motivated to do so because Kuan describes correlating packets of flows and utilizing monitoring tools to analyze packet flows.  Harada would have improved the monitoring in Kuan by enabling correlation of the packets based on the IP address and provided analysis of particular transactions (request/response).  

Regarding claim 18, Kuan in view of Harada teach the computer program product of claim 17, wherein a collector corresponding to a third service of the multiple services is deployed external to a kernel of a compute instance on which the third service executes (Kuan: para. [0003] virtualization layer can be used to create many individual, isolated VM environments.  para. [0057] network traffic tap (vNTT) 220 is over hypervisor 223 and virtual switch 222.  para. [0058] tap… between a VM and the hypervisor).

Regarding claim 21, Kuan does not teach the computer program product of claim 17, wherein reconstructing a request and a response to the request is further based on metadata extracted from the multiple data packets comprising an IP address and determining the network flow of the network traffic further comprises reconstructing a payload pertaining to the request and a header for the request, or detecting an application layer protocol for the network flow of the multiple data packets with stateful processing.  
Harada teaches reconstructing a request and a response to the request based on metadata extracted from multiple data packets comprising an IP address (para. [0141] reconstructs messages from the data portions of the packets.  para. [0147] unit 132 brings a request message into correspondence with a response message. para. [0154] HTTP request message reconstructed, HTTP response reconstructed.  para. [0137] TCP/UDP session reconstruction unit 131 reads the source port number when a server address is contained as the transmission address in the IP header of a packet, or the destination port number when a server address is contained as the destination address in the IP header of a packet.  para. [0139] packets are sorted based on a pair IP addresses in each packet. para. [0141] reconstructs messages from the data portions of the packets.  para. [0142] fig. 13… example of reconstruction of a message. analysis of a message on the session 71, where the message has an identifier constituted by the source IP address “10.25.210.10,” the destination IP address “10.25.214.105”); and reconstructing a payload pertaining to the request and a header for the request (para. [0154] HTTP request message reconstructed. para. [0141] reconstruct the message by connecting the plurality of data portions. para. [0142] fig. 13… example of reconstruction of a message.  para. [0144] determines a portion… to be a header portion, data portion.  acquires requested URL.  para. [0146] header of the HTTP request).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuan by implementing Harada’s disclosure of reconstructing a request and response based on metadata extracted from multiple data packets and reconstructing a payload and header of the request.  One of ordinary skill in the art would have been motivated to do so because Kuan describes correlating packets of flows and utilizing monitoring tools to analyze packet flows.  Harada would have improved the monitoring in Kuan by enabling correlation of the packets based on the IP address and provided analysis of particular transactions (request/response).  

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan in view of Harada, and Doctor et al. US Patent Publication No. 2018/0109602 (“Doctor”).

Regarding claim 3, Kuan in view of Harada teach the method of claim 2, wherein the collector corresponding to the third service captures and forwards an additional data packet to the monitoring service instance, the additional data packet being addressed to or from the third service and from or to a service respectively (Kuan: para. [0029] using a series of taps that are set up to duplicate packets and forward those duplicate packets, via network packet broker, to monitoring tools. para. [0058] packet flow being monitored that goes from one VM to another VM as part of a service performed by a virtual application may be passed through one tap.  para. [0059] all the taps are set up to duplicate packets and forward those duplicate packets, via vNPB 225, to the monitoring tools).  Kuan does not teach the service external to the distributed cloud environment.
Doctor teaches capturing packets addressed from or to a service external to a cloud environment (fig. 1; para. [0013] virtual workloads seamlessly between virtualized computer system 102 and cloud computing system 150.  para. [0029] virtual sniffer deployed therein to monitor network traffic. para. [0033] establish a port mirroring session.  para. [0061] receiving data packets from network 140).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuan by implementing Doctor’s disclosure of a service external to the cloud environment and capturing packets to or from the service.  One of ordinary skill in the art would have been motivated to do so for benefits of providing monitoring in different environments including hybrid cloud computing system.

Regarding claim 11, the claim is directed to a system claim corresponding to claim 3 and comprising similar subject matter.  Therefore, claim 11 is rejected under a similar rationale as claim 3.

Regarding claim 19, the claim is directed to a product claim corresponding to claim 3 and comprising similar subject matter.  Therefore, claim 19 is rejected under a similar rationale as claim 3.

Claims 4, 6, 12, 14, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan in view of Harada, and Agarwal et al.  US Patent Publication No. 2020/0250243 (“Agarwal”).

Regarding claim 4, Kuan does not teach the method of claim 1, wherein the network traffic corresponds to at least a first and a second node, and the first node corresponds to the first service on a first network layer and the second node corresponds to the second service on a second network layer, the topology map generated further based at least in part upon an input comprising at least one of: a filter parameter identifying a first attribute by which the multiple services are to be filtered or a group by parameter identifying an additional attribute by which at least some of the multiple services are to be grouped.
Agarwal teaches network traffic corresponding to at least a first and a second node, and the first node corresponds to a first service on a first network layer and the second node corresponds to a second service on a second network layer (fig. 4.  see topology as circular node. para. [0042] topology 162 comprises layers 170, underlay layers… serving an overlay layer.  underlay layer 170… delivers packets from multiple overlay networks between hosts and may include physical switches and routers. overlay layer 170B includes circles displayed over layer 170 representing the VMs   para. [0043] layer 170E identifies virtual switches); and a topology map generated based at least in part upon an input comprising at least one of: a filter parameter identifying a first attribute by which the multiple services are to be filtered or a group by parameter identifying an additional attribute by which at least some of the multiple services are to be grouped (para. [0048] control time periods associated with topology.  para. [0055] search through datacenter topologies).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuan by implementing Agarwal’s disclosure of determining traffic corresponding to the nodes of network layers and generating the topology map based upon input.  One of ordinary skill in the art would have been motivated to do so because Agarwal would have enabled determination of performances and relationships among entities at different layers, which may assist in identifying anomalies or problems (para. [0039],[0045]).

Regarding claim 6, Kuan does not teach the method of claim 1, wherein generating the topology map comprises at least querying the time series data to identify a subset of the time series data corresponding to a time window and querying the time series data further comprises: filtering the subset of the time series data based at least in part on a filter parameter that identifies an attribute by which the multiple services are to be filtered, wherein the time series data merges a performance metric of the distributed cloud environment and data in the multiple data packets, based at least in part upon stateful processing.  
Agarwal teaches generating a topology map comprises at least querying the time series data to identify a subset of the time series data corresponding to a time window and querying the time series data further comprises: filtering the subset of the time series data based at least in part on a filter parameter that identifies an attribute by which the multiple services are to be filtered (para. [0028] operate as a time machine executing queries for specified time intervals.  para. [0034] search term… into search field.  showing a topology for VXLAN, showing all VMs.  para. [0044] detect selection of different entities within topology 162 and display associated information.  para. [0048] controls time periods associated with topology 162).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuan by implementing Agarwal’s disclosure of generating a topology map and filtering time series data based on a filter parameter.  One of ordinary skill in the art would have been motivated to do so for benefits of assisting a user in performing network analysis by enabling a user to filter information based on search parameters and time periods.
Harada teaches generating a set of time series data, wherein the set of time series data merges a performance metric of a distributed computing environment and data in the multiple data packets, based at least in part upon stateful processing (para. [0128] sorts packets into sessions to which the packets belong.  para. [0133] packets having identical identifiers belong to an identical session. para. [0159] protocol log… time of reception, name of protocol, direction, object name, response time… indicated for each message).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuan and Agarwal with Harada’s disclosure of generating the set of time series data.  One of ordinary skill in the art would have been motivated to do so because Harada would have assisted in network analysis by enabling tracking and providing maps for particular transactions by reconstructing messages.  Harada would have provided additional filtering of information to present a map that may be useful for assessing the network.

Regarding claims 12 and 14, the claims are directed to system claims corresponding to claims 4 and 6, and comprising similar subject matter.  Therefore, claims 12 and 14 are rejected under a similar rationale as claims 4 and 6.

Regarding claims 20 and 22, the claims are directed to product claims corresponding to claims 4 and 6, and comprising similar subject matter.  Therefore, claims 20 and 22 are rejected under a similar rationale as claims 4 and 6.

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan in view of Harada, Agarwal et al. US Patent Publication No. 2020/0250243 (“Agarwal”), and Chen et al. US Patent Publication No. 2017/0085447 (“Chen”).

Regarding claim 7, Kuan does not teach the method of claim 1, wherein generating the topology map comprises at least querying the time series data to identify a subset of the time series data corresponding to a time window and querying the time series data further comprises: grouping the subset of the time series data based at least in part on a group by parameter that identifies an additional attribute by which at least some of the multiple services distributed across the distributed cloud environment are to be grouped.  
Agarwal teaches generating a topology map comprises at least querying time series data to identify a subset of the time series data corresponding to a time window and querying the time series data (para. [0028] operate as a time machine executing queries for specified time intervals.  para. [0034] search term… into search field.  showing a topology for VXLAN, showing all VMs.  para. [0044] detect selection of different entities within topology 162 and display associated information.  para. [0048] controls time periods associated with topology 162).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuan by implementing Agarwal’s disclosure of generating a topology map and filtering time series data.  One of ordinary skill in the art would have been motivated to do so for benefits of assisting a user in performing network analysis by enabling a user to filter information based on search parameters and time periods.
Chen teaches grouping a subset of time series data based at least in part on a set of group by parameter that identifies an additional attribute by which at least some of the multiple services distributed across a distributed cloud environment are to be grouped (para. [0256] cloud-based server instances to host and execute application code.  para. [0264] create server instances.  para. [0322] displaying a topology map.  metrics… correspond to a particular time period.  para. [0326] interface configured to display aggregate information related to the resources represented by the selected map elements.  para. [0329] tags… used to group certain elements.  para. [0334] select a set of nodes corresponding to a set of server instances.  options which are relevant to the resources corresponding to the selected instances).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuan with Chen’s disclosure of grouping a subset of set of time series.  One of ordinary skill in the art would have been motivated to do so because Chen would have enabled easier searching and viewing of particular information of interest.

Regarding claim 15, the claim is directed to a system claim corresponding to claim 7 and comprising similar subject matter.  Therefore, claim 11 is rejected under a similar rationale as claim 7.

Regarding claim 23, the claim is directed to a product claim corresponding to claim 7 and comprising similar subject matter.  Therefore, claim 23 is rejected under a similar rationale as claim 7.

Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan in view of Harada, and Chen et al. US Patent Publication No. 2017/0085447 (“Chen”). 

Regarding claim 8, Kuan does not teach the method of claim 1, further comprising: generating, in response to a first request to view an analytic for a service of the multiple services or a link between a pair of services of the multiple services, the analytic based at least in part upon a result of querying the time series data, wherein querying the time series data is performed based at least in part upon the first request.
Chen teaches generating, in response to a first request to view an analytic for a service of multiple services or a link between a pair of services of the multiple services, the analytics based at least in part upon a result of querying the time series data, wherein querying the time series data is based at least in part upon the first request (para. [0256] cloud-based server instances to host and execute application code.  para. [0264] create server instances.  para. [0322] displaying a topology map.  metrics… correspond to a particular time period.  para. [0327] selection of multiple topology map elements, one or more metrics derived from information associated with the selected resources, e.g. an average response time for a set of selected server instances.  para. [0327] select a node representing a particular server instance.  display an events list, view raw data and other information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuan with Chen’s disclosure of querying data and generating analytics in response to a request to view an analytic for a service.  One of ordinary skill in the art would have been motivated to do so because Kuan describes monitoring performance of flows and providing visualizations or interfaces to show application performance (para. [0087]).  Chen would have enabled convenient viewing of additional information of interest to the user.

Regarding claim 16, the claim is directed to a system claim corresponding to claim 8 and comprising similar subject matter.  Therefore, claim 16 is rejected under a similar rationale as claim 8.

Regarding claim 24, the claim is directed to a product claim corresponding to claim 8 and comprising similar subject matter.  Therefore, claim 24 is rejected under a similar rationale as claim 8.


Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Chang et al. US Patent No. 8,031,715 (col. 4, lines 60-67.  routers and/or other devices within the… transparently replicate traffic within the network.  alternatively, network monitor 16… integrated within one or more of the routers.  col. 5, lines 23-30.  DFC service cards of network monitor 16 may replicate the data packet streams flowing between the designated user and the Internet that match the flow capture information 7 provided by one or more of CSs 10.  DFC service cards forward the copied packets 11 to one or more specified content destinations)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445